—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Carter, J.), entered May 21, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that neither of them sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
*543Assuming that the defendant made out a prima facie case for summary judgment establishing her entitlement to judgment as a matter of law dismissing the complaint on the ground that neither plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955), the plaintiffs’ opposition papers were sufficient to raise an issue of fact (see Kim v Cohen, 208 AD2d 807; cf. Grossman v Wright, 268 AD2d 79, 84). Prudenti, P.J., S. Miller, O’Brien, McGinity and Crane, JJ., concur.